EXECUTION VERSION



 

SUPPLEMENT NO. 1 (this “Supplement”) dated as of June 25, 2008, to the Guarantee
and Collateral Agreement dated as of July 14, 2006 (the “Guarantee and
Collateral Agreement”), among TEREX CORPORATION, a Delaware corporation
(“Terex”), each Subsidiary of Terex from time to time party thereto (each such
Subsidiary individually a “Subsidiary Guarantor” and collectively, the
“Subsidiary Guarantors”) and CREDIT SUISSE (“Credit Suisse”), as collateral
agent (in such capacity, the “Collateral Agent”) for the Secured Parties (as
defined therein).

A. Reference is made to the Credit Agreement dated as of July 14, 2006 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Terex, New Terex Holdings UK Limited, a limited company
organized under the laws of England, Terex International Financial Services
Company, a company organized under the laws of the Republic of Ireland, Terex
Mining Australia Pty Ltd, a company organized under the laws of Australia and
registered in New South Wales, Australia, Terex Italia S.R.L., a company
organized under the laws of the Republic of Italy, the lenders from time to time
party thereto (the “Lenders”), and Credit Suisse, as administrative agent for
the Lenders and as Collateral Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement or the Guarantee and
Collateral Agreement referred to therein, as applicable.

C. The Subsidiary Guarantors have entered into the Guarantee and Collateral
Agreement in order to induce the Lenders to make Loans and the Issuing Banks to
issue Letters of Credit. Section 7.16 of the Guarantee and Collateral Agreement
provides that additional Subsidiaries of Terex may become Subsidiary Guarantors
under the Guarantee and Collateral Agreement by execution and delivery of an
instrument in the form of this Supplement. The undersigned Subsidiaries (each
such Subsidiary individually a “New Subsidiary” and collectively, the “New
Subsidiaries”) are executing this Supplement to become Subsidiary Guarantors
under the Guarantee and Collateral Agreement in order to induce the Lenders to
make additional Loans and the Issuing Banks to issue additional Letters of
Credit and as consideration for Loans previously made and Letters of Credit
previously issued.

D. The parties hereto acknowledge the prior release of all the Collateral
pursuant to Section 9.20 of the Credit Agreement and, accordingly, agree that
upon execution of this Supplement, the New Subsidiaries shall become Subsidiary
Guarantors only, and shall not be deemed to have granted a Lien in any of their
respective assets.

Accordingly, the Collateral Agent and the New Subsidiaries agree as follows:

SECTION 1. In accordance with Section 7.16 of the Guarantee and Collateral
Agreement, each New Subsidiary by its signature below becomes a Subsidiary

 

--------------------------------------------------------------------------------

Guarantor under the Guarantee and Collateral Agreement with the same force and
effect as if originally named therein as a Subsidiary Guarantor and each New
Subsidiary hereby (a) agrees to all the terms and provisions of the Guarantee
and Collateral Agreement applicable to it as a Subsidiary Guarantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Subsidiary Guarantor thereunder are true and correct on and as of the
date hereof. Each reference to a “Subsidiary Guarantor” in the Guarantee and
Collateral Agreement shall be deemed to include each New Subsidiary. The
Guarantee and Collateral Agreement is hereby incorporated herein by reference.

SECTION 2. Each New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received counterparts of this Supplement that, when taken together, bear
the signatures of the New Subsidiaries and the Collateral Agent. Delivery of an
executed signature page to this Supplement by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Supplement.

SECTION 4. Except as expressly supplemented hereby, the Guarantee and Collateral
Agreement shall remain in full force and effect.

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee and Collateral Agreement shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 7. All communications and notices hereunder shall (except as otherwise
expressly permitted by the Guarantee and Collateral Agreement) be in writing and
given as provided in Section 9.01 of the Credit Agreement. All communications
and

 



 

 

 

--------------------------------------------------------------------------------

notices hereunder to each New Subsidiary shall be given to it in care of Terex
as provided in Section 9.01 of the Credit Agreement.

SECTION 8. The New Subsidiaries agree to reimburse the Collateral Agent for its
reasonable out of pocket expenses in connection with this Supplement, including
the fees, other charges and disbursements of counsel for the Collateral Agent.

[Remainder of this page intentionally left blank]

 



 

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiaries and the Collateral Agent have duly
executed this Supplement to the Guarantee and Collateral Agreement as of the day
and year first above written.

A.S.V., INC.

by

 

 

 

Name:

 

Title:

 

LOEGERING MFG. INC.

by

 

 

 

Name:

 

Title:

 

TEREX USA, LLC

by

 

 

 

Name:

 

Title:

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Collateral Agent

by

 

 

 

Name:

 

Title:

 

by

 

 

 

Name:

 

Title:

 

 









 